 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   SEBASTIAN GONZALEZ,
                                                          Case No. C18-5895-RJB-TLF
 7                              Plaintiff,
            v.                                            ORDER TO SHOW CAUSE
 8
     BRUCE DAMMEIER,
 9
                                Defendants.
10

11          Plaintiff commenced the instant action in Pierce County Superior Court on August 31,

12   2018, alleging violations of his federal constitutional rights under 42 U.S.C. §1983, Title II of the

13   Americans with Disabilities Act (ADA), and several state laws. Dkt. 1-2. Plaintiff’s claims arise

14   from a fall he allegedly sustained on July 8, 2015, while in custody at Pierce County Jail. Id.;

15   Dkt. 13.

16          Plaintiff names the following defendants: Pierce County Executives Bruce Dammeier and

17   Pat McCarthy, County of Pierce, Pierce County Sheriff’s Department, Pierce County Jail, Acting

18   Sergeant(s) of Pierce County Jail (from 7/8/15-present) John Doe(s), Pierce County Sheriff’s

19   Deputy N. Lee #01-052, Pierce County Sheriff’s Deputy T. Dickerson #96-086, Pierce County

20   Sheriff’s Deputy Deflippis, Pierce County Sheriff’s Deputy #96-016, Pierce County Sheriff’s

21   Deputy #05-004, Pierce County Jail Clinic Staff members who treated plaintiff for injuries on

22   7/8/15, Correct Care Solutions, LLC. Dkts. 1-2, 13. The case was removed to federal court on

23   November 2, 2018. Dkt. 1.

24

25

     ORDER TO SHOW CAUSE - 1
 1          Defendants Bruce Dammeier, Pierce County and Correct Care Solutions LLC’s (CCS)

 2   filed motions dismiss (Dkts. 11, 12). Plaintiff subsequently filed an amended complaint (Dkt.

 3   13). By separate report and recommendation the undersigned has recommended granting

 4   defendants motions in part and dismissing all federal claims as barred by the statute of

 5   limitations. The undersigned has further recommended that the Court decline to exercise

 6   supplemental jurisdiction over plaintiff’s state law claims against these defendants.

 7          However, the Court notes that it appears none of the other (non-moving) named

 8   defendants have been served or appeared in this case and plaintiff’s time to effect service has

 9   expired. Furthermore, in reviewing the complaint it appears to the Court that plaintiff’s federal

10   claims against the remaining defendants are also barred by the statute of limitations. See 28

11   U.S.C. 1915A. Accordingly, as discussed below, plaintiff’s is directed to, no later than April 19,

12   2019: (1) show cause why his federal claims with respect to the remaining defendants should not

13   be dismissed as barred by the statute of limitations; and (2) file proof of service or show good

14   cause for his failure to effect service against the remaining defendants pursuant to Fed. R. Civ. P

15   4(m), or face dismissal of these claims without prejudice.

16      A. Statute of Limitations - 28 U.S.C. 1915A

17          The Prison Litigation Reform Act (“PLRA”) obligates the Court to “review before

18   docketing, if feasible or, in any event, as soon as practicable after docketing, a complaint in a

19   civil action in which a prisoner seeks redress from a governmental entity or officer or employee

20   of a governmental entity.” See 28 U.S.C. § 1915A. Under this provision, the Court may sua

21   sponte dismiss any prisoner complaint, or any portion thereof, which is frivolous, malicious, fails

22   to state a claim upon which relief may be granted, or which seeks damages from defendants who

23   are immune. Id.; Resnick v. Hayes, 213 F.3d 443, 446 (9th Cir. 2000). “A claim may be

24

25

     ORDER TO SHOW CAUSE - 2
 1   dismissed [for failing to state a claim] on the ground that it is barred by the applicable statute of

 2   limitations when the running of the statute is apparent on the face of the complaint.” Von Saher

 3   v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (internal citation

 4   and quotation marks omitted); see Belanus v. Clark, 796 F.3d 1021, 1024-27 (9th Cir. 2015)

 5   (affirming dismissal of pro se complaint upon screening pursuant to 28 U.S.C. § 1915A, in part

 6   because prisoner’s complaint, on its face, appeared to be time-barred), cert. denied, 137 S. Ct.

 7   109 (2016).

 8           A complaint must be timely filed. Federal courts apply the forum state’s personal injury

 9   statute of limitations to § 1983 claims. See Wilson v. Garcia, 471 U.S. 261, 276 (1985)

10   superceded by statute on other grounds, Judicial Improvements Act of 1990, Pub.L. No. 101–

11   650, 104 Stat. 5114, as recognized in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 377–

12   80, 124 S.Ct. 1836, 158 L.Ed.2d 645 (2004). A three year statute of limitations applies in

13   Washington. RCW § 4.16.080; RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058 (9th

14   Cir. 2002). Similarly, the statute of limitations for ADA claims is three years. Knight v.

15   Washington State Department of Corrections, 147 F.Supp.3d 1165, 1169–70, (W.D. Wash.

16   2015); Singley v. Aacres/Aalvest, LLC, 2010 WL 5138476, at *2, n.1 (W.D. Wash. Dec. 10,

17   2010) (dismissing ADA claim as barred by the statute of limitations because “analogous state

18   law is governed by RCW 4.16.080, which provides a three year statute of limitations on personal

19   injury actions.”).

20           Federal law determines when a civil rights claim accrues. Two Rivers v. Lewis, 174 F.3d

21   987, 991 (9th Cir. 1999). Under federal law a claim accrues when the plaintiff knows or has

22   reason to know of the injury which is the basis of the action. Kimes v. Stone, 84 F.3d 1121, 1128

23   (9th Cir. 1996); see also Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001) (quoting Two

24

25

     ORDER TO SHOW CAUSE - 3
 1   Rivers, 174 F.3d at 992). To determine when a claim accrues, the federal court thus focuses on

 2   the time period in which the complained of acts occurred, not on the time period in which the

 3   consequences of the acts became most painful. Abramson v. Univ. of Hawaii, 594 F.2d 202, 209

 4   (9th Cir. 1979).

 5           Here, plaintiff filed his original complaint on August 31, 2018. Dkt. 1. Plaintiff’s original

 6   and amended complaint alleges federal statutory and constitutional violations related to a fall he

 7   sustained at Pierce County Jail on July 8, 2015, and medical treatment he received as a result of

 8   the fall up until July 14, 2015. Dkts. 1, 13. Thus, plaintiff’s federal claims accrued, at the latest,

 9   on July 8, 2015, and July 14, 2015, and the statute of limitations expired three years later on July

10   8, 2018, and July 14, 2018, over a month before plaintiff filed his original complaint.

11           Accordingly, plaintiff must also show cause no later than April 19, 2019, why his federal

12   claims should not be dismissed with respect to defendants Pat McCarthy, Acting Sergeant(s) of

13   Pierce County Jail (from 7/8/15-present) John Doe(s), Pierce County Sheriff’s Deputy N. Lee

14   #01-052, Pierce County Sheriff’s Deputy T. Dickerson #96-086, Pierce County Sheriff’s Deputy

15   Deflippis, Pierce County Sheriff’s Deputy #96-016, Pierce County Sheriff’s Deputy #05-004,

16   Pierce County Jail Clinic Staff members who treated plaintiff for injuries on 7/8/15, for failure to

17   state a claim based upon the expiration of the statute of limitations.

18       B. Rule 4(m)

19           Plaintiff filed the complaint in this case in Pierce County Superior Court on August 31,

20   2018. Dkt. 1. The case was removed to this court on November 2, 2018. Id. The time for serving

21   the summonses and complaint upon any defendants who were not served prior to removal

22   expired on January 31, 2018, 90 days after the case was removed. See Dkt. 6; Fed. R. Civ. P.

23   4(l), 4(m); 28 U.S.C. §1448. At this time no proof of service appears to have been filed with

24

25

     ORDER TO SHOW CAUSE - 4
 1   respect to defendants: Pat McCarthy, Acting Sergeant(s) of Pierce County Jail (from 7/8/15-

 2   present) John Doe(s), Pierce County Sheriff’s Deputy N. Lee #01-052, Pierce County Sheriff’s

 3   Deputy T. Dickerson #96-086, Pierce County Sheriff’s Deputy Deflippis, Pierce County

 4   Sheriff’s Deputy #96-016, Pierce County Sheriff’s Deputy #05-004, Pierce County Jail Clinic

 5   Staff members who treated plaintiff for injuries on 7/8/15. See Dkt. 1.

 6          Accordingly, plaintiff is also ordered to file proof of service, or show good cause for

 7   failure to effect service, no later than April 19, 2019, or the Court will recommend plaintiff’s

 8   complaint against these defendants be dismissed without further notice pursuant to Fed. R. Civ.

 9   P. 4(m).

10

11          Dated this 4th day of April, 2019.

12

13

14
                                                           A
                                                           Theresa L. Fricke
                                                           United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

     ORDER TO SHOW CAUSE - 5
